Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment, filed 09/28/2020. Claims 1-18 are currently pending.
Response to Amendment
Applicant's amendment, filed on 09/28/2020, is entered into further examination and appreciated by the examiner.

Response to Remarks/Arguments
	Regarding remarks on the objection to the drawings, the amendment is accepted and the previous objection is withdrawn.
	
Regarding arguments on the rejections under 35 USC 101, amendment accompanied with argument is accepted and the previous rejection is withdrawn. See the new office action in the section “Claim interpretation – 35 USC 101” below.

Regarding arguments on the rejections under Provisional Double Patenting, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to the updated current rejection.

Regarding arguments on the rejections under 35 USC 103, applicant’s arguments are fully considered, but is not persuasive.

Applicants argue (pg. 29 line 11 – pg. 30 line 2) that the effective filing date of the cited prior art reference, Storm (US 20160311423 A1), which is the continuation of PCT/US2014/069264, filed 12/09/2014, which claims priority from Provisional Application 61916412, filed 12/16/2013. Applicants continue to argue “However, it appears that the Examiner is attempting to rely on the filing date of provisional patent application 61/916,412 without providing citation to paragraphs or lines of the underlying provisional patent application. The later filed applications PCT/US2014/069264 and 15/184,333 are only prior art as of the provisional filing date with respect to elements that were disclosed in the provisional application. Therefore, unless the Examiner can point to the referenced claim elements in the provisional itself, the provisional filing date cannot effectively be relied upon to maintain a rejection under 35 U.S.C. 103”.

Examiner respectfully disagrees with the argument. Applicants already challenged the priority date of provisional application in the copending  application no. 15/793,347, requesting the evidence of description support for Storm. As a courtesy, examiner has already provided the specification and the drawing of the provisional application responding to Applicants’ request after confirming the supports from the provisional application for Storm (See office action mailed on 06/26/2020 of copending application 15/793,347). Applicant’s argument does not sound a bona fide response 
Patent Application Publication (US20160311423A1)
Provisional Application (US61916412P)
Comparison Comment
Drawings (Fig. 1 – Fig. 5)

Specification
   Background (6 paragraphs [0002-0007])


   Summary (2 par. [0008-0009])

   
   Brief description of the drawings (5 par. [0010-0014])


   Detailed description (87 par. [0015-0101])

Drawings (Fig. 1- Fig. 5)

Specification
   Background (6 paragraphs [pg. 1 line 3 – pg. line 30])

   
Summary (2 par. [pg. 3 line 2-line 11])

   Brief description of the drawings (5 par. [pg. 4 line 3 – line 13])

   Detailed description (87 par. [pg. 5 line 2 – pg. 36 line ])
Identical


Identical



Identical


Identical



Identical


The examiner would be willing to discuss the argued priority date further if the Applicants are interested in scheduling an interview.

For the rest of argument, Applicants’ arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
	Claims 1, 11 and 16 are objected to because of the following informalities:  As per claims 1, 11 and 16, the limitation “providing the predicted energy consumption to a driver of the vehicle” should be replaced with “indicating (displaying or showing) the predicted energy consumption level to a driver of the vehicle” or with an appropriate equivalent revise.  	Appropriate correction is required.

Claim Interpretation – 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5 and 13 recite “a plurality of sensors that correspond to at least one of a tire pressure sensor, a regenerative braking sensor, a battery capacity sensor, a battery charge sensor, a solar radiation sensor, a humidity sensor, a temperature sensor, a barometric pressure sensor, a motor temperature sensor, a lubrication level sensor, a wind resistance sensor, a proximity sensor, a weight sensor, an identity sensor, and a set of environmental sensors”. The same list of sensors are simply recited in the specification ([0007, 0011 and 0026-0027]) without disclosing how to convert sensor data into vehicle energy level. Par. 0011 states “processor may utilize the statistical model comprising at least one of a linear function, a quadratic function, a periodic function, and a rule based function of at least one of a stored energy of the vehicle at 

Claim Interpretation - 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “module” (or “unit”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word 
	The current application includes a limitation in claim 11 that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder, “module” and “unit” that are coupled with functional language, “obtains” and “display” respectively without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
	The physical structure of “module that obtains” is interpreted as the “acquisition module” (116 in Fig. 1 [0024], i.e. electronic interface circuit (or device) between sensors and processor) and “acquisition modules” 402-1 and 402-2 in system 400 of Fig. 4 [0034], i.e. electronic interface circuit (or device) between sensors (or meters) and processor. The physical structure of “unit that displays” is interpreted as “output display unit” 408, capable of outing video and audio, in Fig. 4 [0034].

Claim Interpretation – 35 USC § 101
	Independent claims 1, 11 and 16 recite abstract ideas such as limitations “predicting energy consumption of a vehicle using a statistical model”, “predicting a set of future input vectors for said vehicle at defined time intervals corresponding to a plurality of future points in time based on a subset of a plurality of reference input vectors previously generated at the defined time intervals at a plurality of previous points in time”, “wherein an energy level of said vehicle is associated with each reference input vector of said plurality of reference input vectors at each previous point 
	Analyzing further on step 2A prong-2 test, examiner notices additional elements such as “providing results corresponding to the predicted change in said energy level to an audio-video output unit of said vehicle and providing the results, using the audio-video output unit, to a driver of the vehicle”. Although this limitation could be treated as simply outputting the result of the math, it seems more fair to describe the claim as a whole as reciting a fuel gauge for a car or truck as an example.  It takes information like environmental data and the road condition, among other things, and computes the claims 1-18 are interpreted as patent eligible.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 11 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 11 and 16, respectively, of copending Application No. 15/793,347 (reference application), hereinafter “Brown ‘347” in view of Storm (US 20160311423 A1), hereinafter ‘Storm’. 
As per claim 1, Brown ‘347 discloses the claim as follows:
US App No. 15/793,390 (Current Application)
US App No. 15/793,347 (Brown ‘347)
Claim 1: A method performed by one or more processors for predicting energy consumption of a vehicle using a statistical model and providing the predicted energy consumption to a driver of the vehicle, said method comprising:

	predicting a set of future input vectors for said vehicle at defined time intervals corresponding to a plurality of future points in time based on a subset of a plurality of reference input vectors previously generated at the defined time intervals at a plurality of previous points in time, wherein an energy level of said vehicle is associated with each reference input vector of said plurality of reference input vectors at each previous point in time of said plurality of previous points in time, 
            

	predicting a change in said energy level of said vehicle using a processor and said statistical model, wherein (i) the change in said energy level comprises a function of corresponding future input vectors and an associated weighting vector, said weighting vector having been derived using said plurality of reference input vectors and associated energy levels at each point in time of said plurality of previous points in time, and representing an overall effect of each input vector on energy consumption of said vehicle, and (ii) said change in said  energy level is predicted based on a regression analysis of said energy level associated with each of said reference input vectors;


	and providing results corresponding to the predicted change in said energy level to an audio-video output unit of said vehicle and 




	predicting a set of future input vectors for said vehicle at defined time intervals corresponding to a plurality of future points in time based on a subset of a plurality of reference input vectors previously generated at the defined time intervals at a plurality of previous points in time, wherein an energy level of said vehicle is associated with each reference input vector of said plurality of reference input vectors at each previous point in time of said plurality of previous points in time;


	predicting a change in said energy level of said vehicle at said future points in time using a processor and said statistical model, wherein (i) the change in said energy level comprises a function of corresponding future input vectors and an associated weighting vector, said weighting vector having been derived using said plurality of reference input vectors and associated energy levels at each point in time of said plurality of previous points in time, and representing an overall effect of each input vector on energy consumption of said vehicle, and (ii) said change in said energy level is predicted based on a regression analysis of said energy level associated with each of said reference input vectors;

	and providing results corresponding to the predicted change in said energy level to an audio-video output unit of said vehicle and 





Brown ‘347 further discloses “vehicle input vector for each defined time interval is based at least in part on one or more vehicle operating parameters” (each input vector comprises a plurality of variables, wherein at least one of the variables represents a vehicle operating parameter, at the defined time intervals at a plurality of previous points in time [claim 1]) and “input vector for each defined time interval is based at least in part on a plurality of environmental data and information about a road condition” (at least one of the variables represents environmental data, and at least one of the variables represents a road condition, at the defined time intervals at a plurality of previous points in time [claim 1]), but fails to disclose “each reference input vector comprises a vehicle input vector and a database input vector” and “said database input vector for each defined time interval is based at least in part on a plurality of environmental data and information about a road condition”.

Strom discloses “each reference input vector comprises a vehicle input vector and a database input vector associated with each point in time of said plurality of previous points in time” (algorithms based on historical variables [0006]; historical data [0046]; various inputs [0016], various features, data inputs and outputs for the vehicle resource management system [0017, Fig. 1], i.e. equivalent to each reference input vector; communication and sensor devices, various data collection devices, provide vehicle controller … resource management system with data [0020, Fig. 1]; data store 50 [0022, 
	“said database input vector for each defined time interval is based on at least one of a plurality of environmental data and information about a road condition” (weather data, database [0042]; data store 50 [Fig. 2]; reading data from data store 50 [0023]; topography data [0039])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Brown ‘347 with the use of reference input data from vehicle input and database as reference input vector, teaching of Storm, in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle based on factors such as current operating parameters of the vehicle, environmental factors, and road condition for an economic and safe drive (Storm - predict with some likelihood of success, the remaining driving distance or range based on the state of charge or remaining fuel [0002-0005], Use of the disclosed algorithm, as integrated into the controls of the electric vehicle, provides a means for drivers of electric vehicles to have additional information regarding the projected driving range [0007]).

As per claim 11, Brown ‘347 discloses the claim as follows:
US App No. 15/793,390 (Current Application)
US App No. 15/793,347 (Brown ‘347)
Claim 11: A system for predicting energy consumption of a vehicle using a statistical model and for providing the predicted energy consumption to a driver of the vehicle, said system comprising:


	a processor that predicts (i) a set of future input vectors for said vehicle at defined time intervals corresponding to a plurality of future points in time based on a subset of a plurality of reference input vectors previously obtained at the defined time intervals at a plurality of previous points in time, wherein an energy level of said vehicle is associated with each reference input vector of said plurality of reference input vectors at each previous point in time of said plurality of previous points in time,

   
   and (ii) a change in said energy level of said vehicle using said statistical model, wherein the change in said energy level comprises a function of corresponding future input vectors and an associated weighting vector, said weighting vector is derived using said plurality of reference input vectors and associated  energy levels at each point in time of said plurality of previous points in time, said weighting vector represents an overall effect of each input vector on energy consumption of said vehicle, and said change in said energy level is predicted based on a regression analysis of said energy level associated with each of said reference input vectors;


	and an audio-video output unit that displays results corresponding to the predicted change in said energy level of said vehicle to a driver of the vehicle.




	a processor that predicts (i) a set of future input vectors for said vehicle at defined time intervals corresponding to a plurality of future points in time based on a subset of a plurality of reference input vectors previously obtained at the defined time intervals at a plurality of previous points in time, wherein an energy level of said vehicle is associated with each reference input vector of said plurality of reference input vectors at each previous point in time of said plurality of previous points in time,


  and (ii) a change in said energy level of said vehicle at said future points in time using said statistical model, wherein the change in said energy level comprises a function of corresponding future input vectors and an associated weighting vector, said weighting vector is derived using said plurality of reference input vectors and associated energy levels at each point in time of said plurality of previous points in time, said weighting vector represents an overall effect of each input vector on energy consumption of said vehicle, and said change in said energy level is predicted based on a regression analysis of said energy level associated with each of said reference input vectors;

             and an audio-video output unit that displays results corresponding to the predicted change in said energy level of said vehicle to a driver of the vehicle;




Brown ‘347 further discloses “vehicle input vector … associated with each point in time of said plurality of previous points in time” (each input vector comprises a plurality of variables, wherein at least one of the variables represents a vehicle operating 

Strom discloses “each reference input vector comprises a vehicle input vector and a database input vector associated with each point in time of said plurality of previous points in time, and said database input vector for each defined time interval is based on at least one of a plurality of environmental data and information about a road condition” (algorithms based on historical variables [0006]; historical data [0046]; various inputs [0016], various features, data inputs and outputs for the vehicle resource management system [0017, Fig. 1], i.e. equivalent to reference input vector; communication and sensor devices, various data collection devices, provide vehicle controller … resource management system with data [0020, Fig. 1]; data store 50 [0022, Fig. 2], reading data from data store [0023], database [0042]; weather data, database [0042]; data store 50 [Fig. 2]; reading data from data store 50 [0023]; topography data [0039]; read vehicle data values tens of thousands of times [0027]; store time and interval data [0028])



As per claim 16, Brown ‘347 discloses the claim as follows:
US App No. 15/793,390 (Current Application)
US App No. 15/793,347 (Brown ‘347)
Claim 16: A non-transitory program storage device readable by a computer, and comprising a program of instructions executable by said computer to perform a method for predicting energy consumption of a vehicle using a statistical model and for providing the predicted energy consumption to a driver of the vehicle, said method comprising:

	using one or more processors, predicting a set of future input vectors for said vehicle at defined time intervals corresponding to a plurality of future points in time based on a subset of a plurality of reference input vectors previously generated at the defined time intervals at a plurality of previous points in time, wherein an energy level of said vehicle is associated with each reference input vector of said plurality of reference input vectors at each previous point in time of said plurality of previous points in time, 
	using the one or more processors, predicting a change in said energy level of said vehicle using said statistical model, wherein (i) the change in said energy level comprises a function of corresponding future input vectors and an associated weighting vector, said weighting vector having been derived using said 
	and using the one or more processors, providing results corresponding to the predicted change in said energy level to an audio-video output unit of said vehicle and providing the results, using the audio-video output unit, to a driver of the vehicle.



	using one or more processors, predicting a set of future input vectors for said vehicle at defined time intervals corresponding to a plurality of future points in time based on a subset of a plurality of reference input vectors previously generated at the defined time intervals at a plurality of previous points in time, wherein an energy level of said vehicle is associated with each reference input vector of said plurality of reference input vectors at each previous point in time of said plurality of previous points in time;
	using the one or more processors, predicting a change in said energy level of said vehicle at said future points in time using said statistical model, wherein (i) the change in said energy level comprises a function of corresponding future input vectors and an associated weighting vector, said weighting 
	and using the one or more processors, providing results corresponding to the predicted change in said energy level to an audio-video output unit of said vehicle and providing the results, using the audio-video output unit, to a driver of the vehicle;



Brown ‘347 further discloses “vehicle input vector for each defined time interval is based at least in part on one or more vehicle operating parameters” (each input vector comprises a plurality of variables, wherein at least one of the variables represents a vehicle operating parameter, at the defined time intervals at a plurality of previous points in time [claim 1]) and “input vector for each defined time interval is based at least in part on a plurality of environmental data and information about a road condition” (at least one of the variables represents environmental data, and at least one of the variables represents a road condition, at the defined time intervals at a plurality of previous points in time [claim 1]), but fails to disclose “each reference input vector comprises a vehicle input vector and a database input vector” and “said database input vector for each defined time interval is based at least in part on a plurality of environmental data and information about a road condition”.

Strom discloses “each reference input vector comprises a vehicle input vector and a database input vector associated with each point in time of said plurality of previous i.e. equivalent to each reference input vector; communication and sensor devices, various data collection devices, provide vehicle controller … resource management system with data [0020, Fig. 1]; data store 50 [0022, Fig. 2], reading data from data store [0023], database [0042]; read vehicle data values tens of thousands of times [0027]; store time and interval data [0028]), and 
	“said database input vector for each defined time interval is based on at least one of a plurality of environmental data and information about a road condition” (weather data, database [0042]; data store 50 [Fig. 2]; reading data from data store 50 [0023]; topography data [0039])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Brown ‘347 with the use of reference input data from vehicle input and database as reference input vector, teaching of Storm, in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle based on factors such as current operating parameters of the vehicle, environmental factors, and road condition for an economic and safe drive.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 6-7, 9, 11-12, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mu (T. Mu and et el, “Heterogeneous Delay Embedding for Travel Time and Energy Cost Prediction Via Regression Analysis”, IEEE transactions on intelligent transportation systems, vol. 14, no. 1, March 2013), hereinafter, ‘Mu’ in view of Storm and Ehlers (US 20070138347 A1), hereinafter, Ehlers.

As per claim 1, Mu discloses the claim as follows:
A method for predicting energy consumption of a vehicle using a statistical model, said method comprising (energy cost prediction at any future … time for a … vehicle [abs]; generalized autoregressive … model, simulation-assignment model, models for regression, equivalent to statistical model [pg. 214 right col line 18-35]):
predicting a set of future input vectors for said vehicle at defined time intervals corresponding to a plurality of future points in time based on a subset of a plurality of reference input vectors previously generated at the defined time intervals at a i.e. equivalent to source of input vectors, time-series data [abs. line 14-22]; taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector which consists of time invariant variables gi and time variant variables fi obtained from measurements [pg. 217 left col line 23-25, eq. (4) and eq. (3) in pg. 216 right col line 14-1 from the bottom]; Side note: Although input vector is expressed as a single vector constituting various input data variable together, it would have been obvious a person having ordinary skill in the art could use a set of vectors constituting different input data variable in separate forms; future data of fi can be uniquely be referred by fi(d0+δd, t0+ δt), learn a prediction function  so that it can best approximate the value of fi(d0+δd, t0+ δt), implying predicting a set of future input vectors because variables gi are time invariant and variables fi constitute input vector x [pg. 215 right col line 8 – 34]; The unknown future data fi is marked by box B [pg. 216 left col line 16-15 from the bottom, Fig. 1]; measurements of H(t), v(t) , m(t), Sc(t) … E(t), i.e. equivalent to fi(t) [pg. 219 left col line 18-8 from the bottom] as actual examples of vehicle input vector variables; predict the future energy cost from historical and current data of various measurements [pg. 219 left col line 11-10 from the bottom], meaning historical data being reference input data, current data being input data, and various measurements being sensor data),
wherein an energy level of said vehicle is associated with each reference input vector of said plurality of reference input vectors at each previous point in time of said plurality of previous points in time, (predict the … energy cost at any future time see measurement data set which is equivalent to input vectors’ component variables [pg. 215 left col ‘A. Problem formulation’ line 1-end]; The historical and current data of fi are a sequence of data points measured at successive times that are spaced at uniform time intervals, time series [pg. 215 right col ‘B. Heterogeneous Delay Embedding (HDE)’ line 14-17]; learn a new set of feature vector [pg. 217 left col line 2-1 from the bottom]; final feature vector, Z* = XP*, i.e. reduced form of input vector x, y (z), where y represents the desired output for a query instance, fj (d0+δd, t0+ δt) = y(z), implying energy consumption (or energy level) of vehicle is predicted [pg. 217 right col line 16 – 5 from the bottom without counting blank lines, eq. (8)]; energy consumption E(t), battery SoC(t), implying energy level can be derived from these variables such as E(t) and SoC(t) [pg. 219 left col line 18-8 from the bottom]; side note: Energy level related E(t) and SoC(t) variables are equated to  fj(t + δt) = y(z) mathematically, wherein z is derived from input vector x)
predicting a change in said energy level of said vehicle using said statistical model (performance comparison for energy cost predictions [Table 1 in pg. 222], energy cost prediction, The future departure time δt was set as 10 min, 1 h, 5 h, and 10 h to cover both short- and long-term predictions [pg. 222 left col line 7-10]; model selection, model parameters [pg. 222 left col line 15-21]),
wherein (i) the change in said energy level comprises a function of corresponding future input vectors and an associated weighting vector, said weighting vector having been derived using said plurality of reference input vectors and associated meaning weighting matrix, or vector, plays the role of linking the input vectors to predicting the energy level with maximum likelihood; time series data [abs. line 14-22], time t and day d [pg. 215 left col ‘A. problem formulation’ line 1- end]),
and (ii) said change in said energy level is predicted based on a regression analysis of said energy level associated with each of said reference input vectors (The obtained approximation, as the prediction function, y(z), implying energy consumption, Regression analysis [pg. 217 right col ‘C. Regression Analysis line 1 – pg. 218 left col line 2]; evaluate final regression performance, meaning performance comparison for energy cost [pg. 222 left col line 5 – 21, Table 1]).

Mu further discloses “providing the predicted energy consumption to a driver of the vehicle” (advanced driver-assistant systems ‘ADAS’, route planning [abs line 3-5], predicting the travel time and energy consumption, The predicted results will be used by ADAS to determine the optimal route [pg. 214 right col line 5-9], consumed energy, real-time updated of vehicle/battery conditions during the trip [pg. 214 right col line 13-17])  and “vehicle input vector for each defined time interval is based at least in part on one or more vehicle operating parameters” (Delay-Based Data Categorization, implying for each defined time interval,  feature vector, final features … as input of a regressor, equivalent to input vector  [pg. 215 right col line 10 from the bottom – pg. 217 right col equivalent to vehicle operating parameter), but Mu does not explicitly disclose 
	“providing the predicted result to a driver” and is silent regrading use of processors for predicting energy consumption and regarding “each reference input vector comprises a vehicle input vector and a database input vector associated with each point in time of said plurality of previous points in time, and said database input vector for each defined time interval is based at least in part on a plurality of environmental data and information about a road condition” and “providing results corresponding to the predicted change in said energy level to an output unit of said vehicle”.

Storm discloses use of a processor for predicting energy consumption (processor [0022-0023, Fig. 2, 0056], processor 46 … make a range prediction … present the user with various energy consumption related options offering the user [0023]),
	“providing the predicted result to a driver” (communicates with the electronic controls to evaluate the driving range, equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user interface 37 for use by a user 36 such as a driver [0022, Fig. 2], displayed in a graphical user interface, prediction of resource consumption [0034]),
	“each reference input vector comprises a vehicle input vector and a database input vector associated with each point in time of said plurality of previous points in time” (algorithms based on historical variables [0006]; historical data [0046]; various inputs [0016], various features, data inputs and outputs for the vehicle resource i.e. equivalent to each reference input vector; communication and sensor devices, various data collection devices, provide vehicle controller … resource management system with data [0020, Fig. 1]; data store 50 [0022, Fig. 2], reading data from data store [0023], database [0042]; read vehicle data values tens of thousands of times [0027]; store time and interval data [0028]),
	“said database input vector for each defined time interval is based on at least one of a plurality of environmental data and information about a road condition” (weather data, database [0042]; data store 50 [Fig. 2]; reading data from data store 50 [0023]; topography data [0039]),
	“predicting a change in said energy level of said vehicle using a processor” (range prediction based on energy consumption, processor [0022-0023, Fig. 2, 0056]) and “providing results corresponding to the predicted change in said energy level to an output unit of said vehicle” (processor 46 … make a range prediction … present the user with various energy consumption related options offering the user opportunities to input subsequent selections to refine the prediction, make a new prediction, or act on the current prediction [0023];  model calculations [0075]; result 119 may be displayed [0076, Fig. 3]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Mu with the use of “reference input data from vehicle input and database as reference input vector”, “predicting a change in said energy level using a processor” and “providing results to an output unit of said vehicle”, teaching of Storm, in order to assist 

Storm already discloses “providing the predicted energy level change to a driver” (communicates with the electronic controls to evaluate the driving range, equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user interface 37 for use by a user 36 such as a driver [0022, Fig. 2], displayed in a graphical user interface, prediction of resource consumption [0034], user interface [claim 1], calculating changes in vehicle resources [claim 3]) and further discloses 
	the use of  “an output unit” (various display … output device [0051]) “that displays results corresponding to the predicted change in said energy level of said vehicle” (processor 46 … make a range prediction … present the user with various energy consumption related options offering the user opportunities to input subsequent selections to refine the prediction, make a new prediction, or act on the current prediction [0023]; model calculations [0075]; result 119 may be displayed [0076, Fig. 3]) 

However, Storm is silent regarding a use of audio-video output unit when providing results corresponding to the predicted change in said energy level to an audio-video 

Ehlers disclose “provide the predicted change in said energy level to an audio-video output unit of said vehicle to inform a driver of the vehicle” (guidance data … to the operator, Route planning … accommodate the fuel capacity and consumption rates of the vehicle and or vessel, This planning feature … will be monitored and managed in real time while in route, Any changes in route, reported consumption rate or reported fuel levels can trigger an automatic re-evaluation of the route and its associated refueling plan [0127], visually displayed road maps, audible guidance [0128]; communication system … includes a display device and/or speakers, equivalent to audio-video output unit [0037, Fig. 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm and Ehlers to provide results corresponding to the predicted change in said energy level to an audio-video output unit of said vehicle and provide the results, using the audio-video output unit, to a driver of the vehicle for economic and safe drive.

As per claim 11, Mu teaches the claim as follows:
A system (driver-assistance system [abs]) for predicting energy consumption of a vehicle using a statistical model, said system comprising (energy cost prediction at , i.e. equivalent to statistical model [pg. 214 right col line 18-35]):
obtains a plurality of input vectors at defined time intervals at a plurality of points in time (the historical and current data of time variant measurements, i.e. equivalent to sources of input vectors, time-series data [abs. line 14-22]; taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector which consists of time invariant variables gi and time variant variables fi obtained from measurements [pg. 217 left col line 23-25, eq. (4) and eq. (3) in pg. 216 right col line 14-1 from the bottom]; Side note: Although input vector is expressed as a single vector constituting various input data variable together, it would have been obvious a person having ordinary skill in the art could use a set of vectors constituting different input data variable in separate forms),
predicts (i) a set of future input vectors for said vehicle at defined time intervals corresponding to a plurality of future points in time based on a subset of a plurality of reference input vectors previously obtained at the defined time intervals at a plurality of previous points in time (prediction for … future … time. heterogeneous delay embedding ‘HDE’ categorized … time variant measurements [abs. line 14-22]; taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector which consists of time invariant variable gi and time variant variables fi [pg. 217 left col line 23-25, eq. (4) and eq. (3) in pg. 216 right col line 14-1 from the bottom]; future data of fi can be uniquely be referred by fi(d0+δd, t0+ δt), learn a prediction function f so that it can best approximate the value of fi(d0+δd, t0+ δt), implying predicting a set of future input vectors because variables gi are time invariant and variables fi constitute input vector x [pg. 215 right col line 8 – 34]; The unknown future data fi is marked by box B [pg. 216 left col line 16-15 from the bottom, Fig. 1]; measurements of H(t), v(t) , m(t), Sc(t) … E(t), i.e. equivalent to fi(t) [pg. 219 left col line 18-8 from the bottom] as actual examples of vehicle input vector variables; predict the future energy cost from historical and current data of various measurements [pg. 219 left col line 11-10 from the bottom], meaning historical data being reference input data, current data being input data, and various measurements being sensor data), 
wherein an energy level of said vehicle is associated with each reference input vector of said plurality of reference input vectors at each previous point in time of said plurality of previous points in time (predict the travel time and energy cost at any future time t and day d, historical and current data, For energy cost prediction, the provided experience data includes, see measurement data set which is equivalent to input vectors  [pg. 215 left col ‘A. Problem formulation’ line 1-end]; The historical and current data of fi are a sequence of data points measured at successive times that are spaced at uniform time intervals, time series [pg. 215 right col ‘B. Heterogeneous Delay Embedding (HDE)’ line 14-17]; learn a new set of feature vector [pg. 217 left col line 2-1 from the bottom]; final feature vector, Z* = XP*, y (z), where y represents the desired output for a query instance, fj (d0+δd, t0+ δt) = y(z) [pg. 217 right col line 16 – 5 from the bottom without counting blank lines, eq. (8)]; energy consumption E(t), battery SoC(t), implying energy level can be derived from these variables such as E(t) and SoC(t) [pg. 219 left col line 18-8 from the bottom]; side note: Energy level related E(t) and SoC(t) variables can be also equated to one of  fj(t + δt) = y(z) mathematically, wherein z is derived from input vector x),
(ii) a change in said energy level of said vehicle using said statistical model (performance comparison for energy cost predictions [Table 1 in pg. 222], energy cost prediction, The future departure time δt was set as 10 min, 1 h, 5 h, and 10 h to cover both short- and long-term predictions [pg. 222 left col line 7-10]; model selection, model parameters [pg. 222 left col line 15-21]), 
wherein the change in said energy level comprises a function of corresponding future input vectors and an associated weighting vector, said weighting vector is derived using said plurality of reference input vectors and associated energy levels at each point in time of said plurality of previous points in time, said weighting vector represents an overall effect of each input vector on energy consumption of said vehicle (weight matrix, similarity weight [pg. 217 right col line 1-31], meaning weighting matrix, or vector, plays the role of linking the input vectors to predicting the energy level with maximum likelihood; time series data [abs. line 14-22], time t and day d [pg. 215 left col ‘A. problem formulation’ line 1- end] ), and 
said change in said energy level is predicted based on a regression analysis of said energy level associated with each of said reference input vectors (The obtained approximation, as the prediction function, y(z), implying energy consumption, Regression analysis [pg. 217 right col ‘C. Regression Analysis line 1 – pg. 218 left col line 2]; evaluate final regression performance, meaning performance comparison for energy cost [pg. 222 left col line 5 – 21, Table 1]);

implying for each defined time interval,  feature vector, final features … as input of a regressor, equivalent to input vector  [pg. 215 right col line 10 from the bottom – pg. 217 right col line 15 from the bottom], Data Preparation, takes into account the vehicle speed, i.e. equivalent to vehicle operating parameter), but Mu does not explicitly disclose 
	“providing the predicted result to a driver” and is silent regarding the use of  “an acquisition module”, “a processor”, the limitations “wherein each input vector comprises a vehicle input vector and a database input vector associated with each point in time of said plurality of points in time, and said database input vector is generated for each defined time interval based at least in part on a plurality of environmental data and information about a road condition”, “each reference input vector comprises a vehicle input vector and a database input vector associated with each point in time of said plurality of previous points in time, and said database input vector for each defined time interval is based on at least one of a plurality of environmental data and information about a road condition” and “an output unit that displays results corresponding to the predicted change in said energy level of said vehicle”.

Storm discloses “providing the predicted result to a driver” (communicates with the electronic controls to evaluate the driving range, equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user interface 37 for use by a user 36 such as a driver [0022, Fig. 2], displayed in a graphical user interface, prediction of resource consumption [0034]), 
	“an acquisition module” (vehicle control interface 41 … collect data about the vehicle [0023]), “a processor” (processor [0022-0023, Fig. 2, 0056]),
	“wherein each input vector comprises a vehicle input vector and a database input vector associated with each point in time of said plurality of points in time, and said database input vector is generated for each defined time interval based at least in part on a plurality of environmental data and information about a road condition”, “each reference input vector comprises a vehicle input vector and a database input vector associated with each point in time of said plurality of previous points in time, and said database input vector for each defined time interval is based on at least one of a plurality of environmental data and information about a road condition” (algorithms based on historical variables [0006]; historical data [0046]; various inputs [0016], various features, data inputs and outputs for the vehicle resource management system [0017, Fig. 1], i.e. equivalent to reference input vector; communication and sensor devices, various data collection devices, provide vehicle controller … resource management system with data [0020, Fig. 1]; data store 50 [0022, Fig. 2], reading data from data store [0023], database [0042]; weather data, database [0042]; data store 50 
	“an output unit” (various display … output device [0051]) “that displays results corresponding to the predicted change in said energy level of said vehicle” (processor 46 … make a range prediction … present the user with various energy consumption related options offering the user opportunities to input subsequent selections to refine the prediction, make a new prediction, or act on the current prediction [0023]; model calculations [0075]; result 119 may be displayed [0076, Fig. 3])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Mu with the use of “an acquisition module and a processor”, “providing the predicted result to a driver”, “use of reference input data from vehicle input and database as reference input vector” and “providing results to an output unit of said vehicle”, teaching of Storm, in order to assist a drive of a vehicle by accurately predicting energy consumption based on factors such as current operating parameters of the vehicle, environmental factors, and road condition for an economic and safe drive.

Storm already discloses “providing the predicted energy level change to a driver” (communicates with the electronic controls to evaluate the driving range, equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user interface 37 for use by a user 36 such as a driver [0022, Fig. 2], displayed in a graphical user interface, prediction of 
	the use of  “an output unit” (various display … output device [0051]) “that displays results corresponding to the predicted change in said energy level of said vehicle” (processor 46 … make a range prediction … present the user with various energy consumption related options offering the user opportunities to input subsequent selections to refine the prediction, make a new prediction, or act on the current prediction [0023]; model calculations [0075]; result 119 may be displayed [0076, Fig. 3]) 

However, Storm is silent regarding a use of audio-video output unit that displays results corresponding to the predicted change in said energy level of said vehicle to a driver of the vehicle.

Ehlers disclose “provide the predicted change in said energy level to an audio-video output unit of said vehicle to inform a driver of the vehicle” (guidance data … to the operator, Route planning … accommodate the fuel capacity and consumption rates of the vehicle and or vessel, This planning feature … will be monitored and managed in real time while in route, Any changes in route, reported consumption rate or reported fuel levels can trigger an automatic re-evaluation of the route and its associated refueling plan [0127], visually displayed road maps, audible guidance [0128]; communication system … includes a display device and/or speakers, equivalent to audio-video output unit [0037, Fig. 1]).



As per claim 16, Mu teaches the claim as follows:
A method for predicting energy consumption of a vehicle using a statistical model, said method comprising (energy cost prediction at any future … time for a … vehicle [abs]; generalized autoregressive … model, simulation-assignment model, models for regression, equivalent to statistical model [pg. 214 right col line 18-35]):
predicting a set of future input vectors for said vehicle at defined time intervals corresponding to a plurality of future points in time based on a subset of a plurality of reference input vectors previously generated at the defined time intervals at a plurality of previous points in time (prediction for … future … time. heterogeneous delay embedding ‘HDE’ categorized the historical and current data of time variant measurements, i.e. equivalent to source of input vectors, time-series data [abs. line 14-22]; taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector which consists of time invariant variables gi and time variant variables fi obtained from measurements [pg. 217 left col line 23-25, eq. (4) and eq. (3) in pg. 216 right col line 14-1 from the bottom]; Side note: Although input vector is expressed as a single vector constituting various input data variable together, it would have been obvious a person having ordinary skill in the art could i(d0+δd, t0+ δt), learn a prediction function [Arial font/0x66] so that it can best approximate the value of fi(d0+δd, t0+ δt), implying predicting a set of future input vectors because variables gi are time invariant and variables fi constitute input vector x [pg. 215 right col line 8 – 34]; The unknown future data fi is marked by box B [pg. 216 left col line 16-15 from the bottom, Fig. 1]; measurements of H(t), v(t) , m(t), Sc(t) … E(t), i.e. equivalent to fi(t) [pg. 219 left col line 18-8 from the bottom] as actual examples of vehicle input vector variables, predict the future energy cost from historical and current data of various measurements [pg. 219 left col line 11-10 from the bottom], meaning historical data being reference input data, current data being input data, and various measurements being sensor data),
wherein an energy level of said vehicle is associated with each reference input vector of said plurality of reference input vectors at each previous point in time of said plurality of previous points in time (predict the … energy cost at any future time t and day d, historical and current data, For energy cost prediction, the provided experience data includes, see measurement data set which is equivalent to input vectors’ component variables  [pg. 215 left col ‘A. Problem formulation’ line 1-end]; The historical and current data of fi are a sequence of data points measured at successive times that are spaced at uniform time intervals, time series [pg. 215 right col ‘B. Heterogeneous Delay Embedding (HDE)’ line 14-17]; learn a new set of feature vector [pg. 217 left col line 2-1 from the bottom]; final feature vector, Z* = XP*, y (z), where y represents the desired output for a query instance, fj (d0+δd, t0+ δt) = y(z), implying energy consumption (or energy level) of vehicle is predicted [pg. implying energy level can be derived from these variables such as E(t) and SoC(t) [pg. 219 left col line 18-8 from the bottom]; side note: Energy level related E(t) and SoC(t) variables can be also equated to one of  fj(t + δt) = y(z) mathematically, wherein z is derived from input vector x);
predicting a change in said energy level of said vehicle using said statistical model (performance comparison for energy cost predictions [Table 1 in pg. 222], energy cost prediction, The future departure time δt was set as 10 min, 1 h, 5 h, and 10 h to cover both short- and long-term predictions [pg. 222 left col line 7-10]; model selection, model parameters [pg. 222 left col line 15-21]),
wherein (i) the change in said energy level comprises a function of corresponding future input vectors and an associated weighting vector, said weighting vector having been derived using said plurality of reference input vectors and associated energy levels at each point in time of said plurality of previous points in time, and representing an overall effect of each input vector on energy consumption of said vehicle (weight matrix, similarity weight [pg. 217 right col line 1-31], meaning weighting matrix, or vector, plays the role of linking the input vectors to predicting the energy level with maximum likelihood ; time series data [abs. line 14-22], time t and day d [pg. 215 left col ‘A. problem formulation’ line 1- end])),
and (ii) said change in said energy level is predicted based on a regression analysis of said energy level associated with each of said reference input vectors (The obtained approximation, as the prediction function, y(z), implying energy consumption, Regression analysis [pg. 217 right col ‘C. Regression Analysis line 1 – meaning performance comparison for energy cost [pg. 222 left col line 5 – 21, Table 1]);

Mu further discloses “providing the predicted energy consumption to a driver of the vehicle” (advanced driver-assistant systems ‘ADAS’, route planning [abs line 3-5], predicting the travel time and energy consumption, The predicted results will be used by ADAS to determine the optimal route [pg. 214 right col line 5-9], consumed energy, real-time updated of vehicle/battery conditions during the trip [pg. 214 right col line 13-17])  and “vehicle input vector for each defined time interval is based at least in part on one or more vehicle operating parameters” (Delay-Based Data Categorization, implying for each defined time interval,  feature vector, final features … as input of a regressor, equivalent to input vector  [pg. 215 right col line 10 from the bottom – pg. 217 right col line 15 from the bottom], Data Preparation, takes into account the vehicle speed, i.e. equivalent to vehicle operating parameter), but Mu does not explicitly disclose 
	“providing the predicted result to a driver” and is silent regrading use of processors for predicting energy consumption and regarding “a non-transitory program storage device readable by a computer and comprising a program of instructions executable by said computer to perform”, “each reference input vector comprises a vehicle input vector and a database input vector associated with each point in time of said plurality of previous points in time, and said database input vector for each defined time interval is based at least in part on a plurality of environmental data and information about a road condition” and “providing results corresponding to the predicted change in said energy level to an output unit of said vehicle”.

Storm discloses the use of a processor for predicting energy consumption and other processing steps (processor [0022-0023, Fig. 2, 0056], processor 46 … make a range prediction … present the user with various energy consumption related options offering the user [0023]),
	“providing the predicted result to a driver” (communicates with the electronic controls to evaluate the driving range, equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user interface 37 for use by a user 36 such as a driver [0022, Fig. 2], displayed in a graphical user interface, prediction of resource consumption [0034]), “a non-transitory program storage device readable by a computer, and comprising a program of instructions executable by said computer to perform” (any suitable form of a computer-readable storage device [0049]),
	“each reference input vector comprises a vehicle input vector and a database input vector associated with each point in time of said plurality of previous points in time” (algorithms based on historical variables [0006]; historical data [0046]; various inputs [0016], various features, data inputs and outputs for the vehicle resource management system [0017, Fig. 1], i.e. equivalent to each reference input vector; communication and sensor devices, various data collection devices, provide vehicle controller … resource management system with data [0020, Fig. 1]; data store 50 [0022, Fig. 2], reading data from data store [0023], database [0042]; read vehicle data values tens of thousands of times [0027]; store time and interval data [0028]),

	“providing results corresponding to the predicted change in said energy level to an output unit of said vehicle” (processor 46 … make a range prediction … present the user with various energy consumption related options offering the user opportunities to input subsequent selections to refine the prediction, make a new prediction, or act on the current prediction [0023]; model calculations [0075]; result 119 may be displayed [0076, Fig. 3]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Mu with the use of a processor for predicting energy consumption and other processing steps, “providing the predicted result to a driver”, the use of “a storage medium”, “reference input data from vehicle input and database as reference input vector”, and “providing results … to an output unit of said vehicle”, teaching of Storm, in order to assist a drive of a vehicle by accurately predicting energy consumption based on factors such as current operating parameters of the vehicle, environmental factors, and road condition for an economic and safe drive.

Storm already discloses “providing the predicted energy level change to a driver” and the use of a processor (communicates with the electronic controls to evaluate the equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user interface 37 for use by a user 36 such as a driver [0022, Fig. 2], displayed in a graphical user interface, prediction of resource consumption [0034], user interface [claim 1], calculating changes in vehicle resources [claim 3], processor [0022-0023, Fig. 2, 0056], processor 46 … make a range prediction … present the user with various energy consumption related options offering the user [0023]) and further discloses 
	the use of  “an output unit” (various display … output device [0051]) “that displays results corresponding to the predicted change in said energy level of said vehicle” (processor 46 … make a range prediction … present the user with various energy consumption related options offering the user opportunities to input subsequent selections to refine the prediction, make a new prediction, or act on the current prediction [0023]; model calculations [0075]; result 119 may be displayed [0076, Fig. 3]) 

However, Storm is silent regarding a use of audio-video output unit when providing results corresponding to the predicted change in said energy level to an audio-video output unit of said vehicle and providing the results, using the audio-video output unit, to a driver of the vehicle.

Ehlers disclose “provide the predicted change in said energy level to an audio-video output unit of said vehicle to inform a driver of the vehicle” (guidance data … to the operator, Route planning … accommodate the fuel capacity and consumption rates of the vehicle and or vessel, This planning feature … will be monitored and managed in equivalent to audio-video output unit [0037, Fig. 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm and Ehlers to provide results corresponding to the predicted change in said energy level to an audio-video output unit of said vehicle and provide the results, using the audio-video output unit, to a driver of the vehicle for economic and safe drive.

As per claim 2, Mu, Strom and Ehlers disclose claim 1 set forth above.
Mu already discloses input vector and the types of data that can be part of input vector ( time variant measurements, i.e. equivalent to source of input vectors, time-series data [abs. line 14-22]; taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector; takes into account the vehicle speed, i.e. equivalent to vehicle operating parameter; the weather conditions of temperature and humidity, equivalent to environmental data; vehicle mass, audio status, light status, air conditioner status, battery state of charge ‘SoC’, and battery state of health ‘SoH’, equivalent to vehicle operating parameter [pg. 218 left col line 4 – line 12 from the bottom], implying sensor data; experience data … recorded, traffic flow, vehicle speed, consumed energy, implying reference input data), but does not explicitly cite the sensor data and/or database data.

Storm further discloses “a plurality of sensor data and a plurality of database data” as input data (various inputs [0016], various features, data inputs and outputs for the vehicle resource management system [0017, Fig. 1]; sensor devices 31, various data collection, sensors [0020]; weather data, database [0042; data store 50 [Fig. 2])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm to set input data to include the sensor data and the database data in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for economic and safe drive and also it would be obvious in the art to take a vector format for input data, which is an ordered collection of data components in mathematics and well known in the art, as can be seen in  of Álvarez-Troncoso (US7076350B2), which uses data format such as input vector and weighting vector (state vector, input state vector [col 7  line 31 – 39, Fig 7] ; matrix weights [col 5 line 40-col 6 line 10]).

As per claim 3, Mu, Strom and Ehlers disclose claim 2 set forth above.
Storm further discloses “said plurality of sensor data is captured for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile at each point in implying information representing a vehicle location environment; Vehicle, various aspects, features, and components separated into lists, operational components 24, Examples of operational components 24 are useful for vehicle operation and may exchange information with a vehicle controller 34 [0018, Fig. 1], implying information representing a vehicle equipment profile; driver specific parameters, aggressiveness, preferred interior temperature [0055], ], implying information representing a driver profile; disclosed algorithm, the projected driving range, based on the State of charge on the vehicle battery (or batteries) at that instant in time [0007], implying at each point in time of said plurality of points in time; vehicle data collector may read and store some or all of the available vehicle data values more than several hundred, several thousand, or tens of thousands of times a second generating a large quantity of stored data for analysis [0027]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm by including “the types of data regarding a vehicle location environment, a vehicle equipment profile, and a driver behavior profile as a sensor data in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

As per claim 4, Mu, Strom and Ehlers disclose claim 2 set forth above.


Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art with the use of plurality of sensors with said vehicle, further teaching of Storm, in order to assist a driver of a vehicle by accurately predicting energy consumption for an economic and safe.

As per claim 6, Mu, Strom and Ehlers disclose claim 2 set forth above.
Storm further discloses “said plurality of database data is obtained for a plurality of vehicles and comprises data related to at least one of a vehicle location environment, a vehicle equipment profile, and a driver behavior profile” (weather data, database [0042]; data store 50 [Fig. 2]; reading data from data store 50 [0023]; topography data [0039])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art with the use of database data such as a vehicle location environment, further teaching of Storm, in order to assist a driver of a vehicle by accurately predicting energy consumption based on factors such as current operating parameters of the vehicle, environmental factors, and road condition for an economic and safe drive .

As per claim 7, Mu, Strom and Ehlers disclose claim 6 set forth above.
Storm further discloses “said plurality of database data is obtained from a database storing previously recorded data for said vehicle location environment, said vehicle equipment profile, and said driver behavior profile corresponding to said plurality of vehicles” (reading data from data store 50 [0023]; Vehicle data collector 57 may therefore be optimized to monitor vehicle status information and update data store 50 [0027], implying data collector record the vehicle sensor data into the database; Topographical data collector 64 may retrieve relevant topography data, equivalent to vehicle location environment, to preload the data store 50 [0039], i.e. equivalent to previously recorded data; Geospatial positional information … of the vehicle may be gathered by a location data collector 60, GPS [0029], implying information representing a vehicle location environment; Vehicle, various aspects, features, and components separated into lists, operational components 24, Examples of operational components 24 are useful for vehicle operation and may exchange information with a vehicle controller 34 [0018, Fig. 1], implying information representing a vehicle equipment profile; driver specific parameters, aggressiveness, preferred interior temperature [0055], ], implying information representing a driver profile).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art with the use of previously recorded database data such as a 

As per claims 9 and 14, Mu, Strom and Ehlers disclose claims 2 and 11 set forth above.
Storm further discloses “said plurality of database data corresponds to weather data, route data, traffic data, and driving pattern data of a plurality of drivers”  (Vehicle data collector 57 may therefore be optimized to monitor vehicle status information and update data store 50 [0027], implying data collector record the vehicle sensor data into the database; Topographical data related to possible routes of travel is collected and stored in data store 50, Topographical data may be used in relation to map, vehicle, weather, and other data in data store [0037], traffic data collector, traffic patterns [0044], traffic flow patterns [0045], Driver specific parameters include parameters selected and maintained for individual drivers such as the drivers aggressiveness [0055]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art with the use of database data such as weather data, route data, traffic data, and driving pattern data, further teaching of Storm, in order to assist a driver of a vehicle by accurately predicting energy consumption for an economic and safe drive.

As per claim 12, Mu, Strom and Ehlers disclose claim 11 set forth above.
playing the role of acquisition module, Geospatial positional information … of the vehicle may be gathered by a location data collector 60, GPS [0029], implying information representing a vehicle location environment; Vehicle, various aspects, features, and components separated into lists, operational components 24, Examples of operational components 24 are useful for vehicle operation and may exchange information with a vehicle controller 34 [0018, Fig. 1], implying information representing a vehicle equipment profile; driver specific parameters, aggressiveness, preferred interior temperature [0055], implying information representing a driver profile; disclosed algorithm, the projected driving range, based on the State of charge on the vehicle battery (or batteries) at that instant in time [0007], implying at each point in time of said plurality of points in time; vehicle data collector may read and store some or all of the available vehicle data values more than several hundred, several thousand, or tens of thousands of times a second generating a large quantity of stored data for analysis [0027]),
	“wherein said plurality of sensor data is obtained from a plurality of sensors coupled to said vehicle” (proximity sensors, Temperature sensors, Accelerometer, Tire Pressure [Fig. 1 31]) and 
	“wherein said plurality of database data is obtained for at least one of a vehicle equipment profile and a driver behavior profile for a plurality of vehicles, and  wherein said plurality of database data is obtained from a database storing previously recorded data for at least one of said vehicle equipment profile and said driver behavior profile implying data collector record the vehicle sensor data into the database; Topographical data collector 64 may retrieve relevant topography data to preload the data store 50 [0039], i.e. equivalent to previously recorded data; Geospatial positional information … of the vehicle may be gathered by a location data collector 60, GPS [0029]; Vehicle, various aspects, features, and components separated into lists, operational components 24, Examples of operational components 24 are useful for vehicle operation and may exchange information with a vehicle controller 34 [0018, Fig. 1], implying information representing a vehicle equipment profile; driver specific parameters, aggressiveness, preferred interior temperature [0055], ], implying information representing a driver profile).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art with the use of data from sensors and database such as recited examples, further teaching of Storm, in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

As per claim 17, Mu, Strom and Ehlers disclose claim 11 set forth above.
Mu already discloses input vector and the types of data that can be part of input vector ( time variant measurements, i.e. equivalent to source of input vectors, time-series data [abs. line 14-22]; taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector; takes into account the vehicle speed, i.e. equivalent to vehicle operating parameter; the weather conditions of temperature and humidity, equivalent to environmental data; vehicle mass, audio status, light status, air conditioner status, battery state of charge ‘SoC’, and battery state of health ‘SoH’, equivalent to vehicle operating parameter [pg. 218 left col line 4 – line 12 from the bottom], implying sensor data; experience data … recorded, traffic flow, vehicle speed, consumed energy, and context condition [pg. 214 right col line 11-17], traffic data that were recorded [pg. 214 right col line 10-9 from the bottom], implying reference input data), but does not explicitly cite the sensor data and/or database data).

Storm further discloses “a plurality of sensor data and a plurality of database data” as input data (various inputs [0016], various features, data inputs and outputs for the vehicle resource management system [0017, Fig. 1]; sensor devices 31, various data collection, sensors [0020]; weather data, database [0042; data store 50 [Fig. 2]),
	“wherein said plurality of sensor data is captured for at least one of implying information representing a vehicle equipment profile; driver specific parameters, aggressiveness, preferred interior temperature [0055], implying information representing a driver profile; disclosed algorithm, the projected driving range, based on the State of charge on the vehicle implying at each point in time of said plurality of points in time; vehicle data collector may read and store some or all of the available vehicle data values more than several hundred, several thousand, or tens of thousands of times a second generating a large quantity of stored data for analysis [0027]),
	“wherein said plurality of sensor data is obtained from a plurality of sensors coupled to said vehicle” (proximity sensors, Temperature sensors, Accelerometer, Tire Pressure [Fig. 1 31]) and
	“wherein said plurality of database data is related to at least one of a vehicle equipment profile and a driver behavior profile for a plurality of vehicles, and wherein said plurality of database data is obtained from a database storing previously recorded data for at least one of said vehicle equipment profile, and said driver behavior profile corresponding to said plurality of vehicles” (reading data from data store 50 [0023]; Vehicle data collector 57 may therefore be optimized to monitor vehicle status information and update data store 50 [0027], implying data collector record the vehicle sensor data into the database; Topographical data collector 64 may retrieve relevant topography data to preload the data store 50 [0039], i.e. equivalent to previously recorded data; Geospatial positional information … of the vehicle may be gathered by a location data collector 60, GPS [0029]; Vehicle, various aspects, features, and components separated into lists, operational components 24, Examples of operational components 24 are useful for vehicle operation and may exchange information with a vehicle controller 34 [0018, Fig. 1], implying information representing a vehicle equipment profile; driver specific parameters, aggressiveness, preferred interior temperature [0055], ], implying information representing a driver profile).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art with the use of data from sensors and database such as recited examples, further teaching of Storm in order to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

	Claims 5,  8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm and Ehlers in view of Zhu (US 20120083960 A1), hereinafter ‘Zhu’.
As per claim 5, Mu, Storm and Ehlers disclose claims 4 set forth above.
Storm further disclose the use of regenerative braking sensor (using regenerative braking [0037], implying use of a regenerative braking sensor), but is silent regarding “said plurality of sensors correspond to at least one of a solar radiation sensor, a lubrication level sensor, a wind resistance  sensor, a weight sensor, and an identity sensor”.

Zhu discloses “a lubrication level sensor” of a vehicle (sensors, vehicles, oil level and quality sensors [0033]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings 

As per claim 8, Mu, Storm and Ehlers disclose claim 2 set forth above.
The set forth combined prior art is silent regarding “wherein said plurality of sensor data correspond to at least one of time data, day data, solar radiation data, wind speed data, wind direction data, driving pattern data, and driver identity data associated with said vehicle and an environment around said vehicle” .

Zhu discloses “sensor data corresponding to wind speed data, driver identity data associated with said vehicle and an environment around said vehicle” (wind resistance sensors [0104]; Sensors may also be used to detect the conditions of the road surface [0104], sense information about any occupants. Sensors may be used to identify the state of the driver's eyes breathing, temperature, or heart rate [0105]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Zhu regarding the use of sensor data such as wind speed data, driver identity data associated with a vehicle and an environment around a vehicle to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

As per claim 13, Mu, Storm and Ehlers disclose claim 12 set forth above.
 implying use of a regenerative braking sensor; processor 46 [0027], playing the role of acquisition module), but is silent regarding “said plurality of sensors correspond to at least one of a solar radiation sensor, a lubrication level sensor, a wind resistance  sensor, a weight sensor, and an identity sensor”.

Zhu discloses “a lubrication level sensor” of a vehicle (sensors, vehicles, oil level and quality sensors [0033]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Storm and Zhu to include a regenerative braking sensor and a lubrication level sensor for an economic and safe drive.

	Claims 10, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mu, Storm and Ehlers in view of Kaji (US 20040224577 A1), hereinafter ‘Kaji’.
As per claims 10, 15 and 18, Mu, Storm and Ehlers disclose claims 1, 11 and 15 set forth above.
Mu further teaches “said statistical model comprises at least one of a linear function, a quadratic function, and a periodic function of at least one of an energy level of the vehicle at each point in time, each vehicle input vector, and each database input vector for each defined time interval (relates the energy consumption E(t) to various context implying environmental data affecting energy consumption; predict the future energy cost from the historical and current data of various measurements [pg. 219 left col line 11-10 from the bottom], implying input reference vector is included), but is silent regarding “statistical model comprises at least one of a linear function, a quadratic function”.

Kaji discloses use of a quadratic function in statistical modeling for predicting energy consumption of the vehicle (calculate the specific fuel consumption, statistical model, the quadratic polynomial given by Equation (5) [0197]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Kaji with the use of statistical model comprising a quadratic function or a periodic function to assist a driver of a vehicle by accurately predicting energy consumption of the vehicle for an economic and safe drive.

 Notes with regard to Prior Art
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.  Álvarez-Troncoso (US7076350B2) discloses the use of input vector and the weighting vector in managing energy in  vehicles (controlling electrical equivalent to weighting vector [col 6 line 2-4], The estimated future vector, the associated probability, and a current vector state are input to the energy manager in step 77 to generate adjustment commands for the electrical system [col 7 line 50-53]), implying the use of vector format for the data processing is a well-known technique in the art. 
Petty (US 20140222321 A1) discloses input data including incident data, observed and predicted weather data, pavement conditions data and predictions of pavement condition states, and roadway operations data. One or more of this additional input data is further modeled using multiple factors of congestion in a regression analysis [0008].

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/DOUGLAS KAY/
Examiner, Art Unit 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863